Citation Nr: 0328886	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-00 206	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for dental trauma for the 
purpose of entitlement to VA outpatient dental treatment.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran originally requested that he be afforded a VA 
Travel Board hearing when he submitted a VA Form 9 in 
November 2001.  He was scheduled for a hearing in May 2003 
and notified of the date by way of a letter dated in April 
2003.  Associated with the claims file is a Report of 
Contact, dated May 7, 2003, wherein the veteran said that he 
could not report for his hearing.  He agreed to appear at a 
videoconference hearing instead.

The veteran was scheduled for the requested videoconference 
hearing on August 4, 2003.  He was provided notice of the 
hearing in June 2003.  He failed to report for the scheduled 
hearing and has not provided any evidence of good cause for 
his failure to appear and has not requested that the hearing 
be rescheduled.  Accordingly, the Board considers the 
veteran's request for a hearing to be withdrawn.  38 C.F.R. 
§ 20.704(d) (2003).


FINDINGS OF FACT

1.  The veteran originally submitted a claim for entitlement 
to service connection for dental trauma for VA treatment 
purposes in June 1999.

2.  The veteran's claim was denied as not well grounded in 
November 1999.  Notice of the rating action was provided in 
December 1999.

3.  The veteran did not submit a notice of disagreement 
within one year of the December 1999 notice.

4.  The RO wrote to the veteran in March 2001 and said that 
his claim would be reconsidered by the RO under the Veterans 
Claims Assistance Act of 2000.


CONCLUSION OF LAW

The Board does not have jurisdiction to review a claim of 
entitlement to service connection for dental trauma for the 
purpose of VA outpatient dental treatment.  Veteran's Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 3-2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally sought entitlement to service 
connection for dental trauma for VA outpatient dental 
treatment purposes in June 1999.  The RO denied the claim as 
not well grounded in November 1999.  Notice of the denial was 
provided in December 1999.  The veteran did not submit a 
timely notice of disagreement.  See 38 C.F.R. §§ 20.300, 
20.302(a) (2003).

The veteran submitted a statement to the RO that was received 
on January 30, 2001.  The veteran said that he was in receipt 
of the notice of the denial of his claim.  He questioned the 
denial of his claim and said that his statement was a notice 
of disagreement.  Nevertheless, as noted above, no notice of 
disagreement was received within one year of notification of 
the adverse determination.  Id.  

The RO wrote to the veteran in March 2001.  The purpose of 
the letter was to inform the veteran of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The letter informed the veteran that the prior decision 
wherein his claim was denied was to be reconsidered by the 
RO.  

The RO did not issue a new rating decision, readjudicating 
the claim.  Rather, the RO issued a statement of the case 
(SOC) in October 2001.  The veteran's claim continued to be 
denied.  The SOC identified the veteran's January 2001 
statement as a notice of disagreement that prompted the 
issuance of the SOC.

The veteran submitted a VA Form 9, construed by the RO as a 
substantive appeal, that was received at the RO in November 
2001.  The case was then certified on appeal to the Board.

As suggested by the RO's March 2001 letter to the veteran, 
the VCAA represented a significant change in the law.  Among 
other things, the VCAA eliminated the concept of a well-
grounded claim and redefined the obligations of the VA with 
respect to the duty to assist.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A (West 2002).  Further, 
section 7(b)(1) of the VCAA provides:

In the case of a claim for benefits 
denied or dismissed as described in 
paragraph (2), the Secretary of Veterans 
Affairs shall, upon the request of the 
claimant or on the Secretary's own 
motion, order the claim readjudicated 
under chapter 51 of such title, as 
amended by this Act, as if the denial or 
dismissal had not been made.

114 Stat. at 2099 (emphasis added).  The second paragraph of 
section 7(b) provides that a denial or dismissal of a claim 
for benefits that became final during the period from July 
14, 1999, to November 9, 2000, and was issued because the 
claim was not well grounded was the type of claim referred to 
under section 7(b)(1).  Finally, section 7(b)(3) further 
provides that a claim may not be readjudicated under this 
subsection unless a request is made by the claimant or on the 
Secretary's own motion not later than two years after the 
enactment of the VCAA.

In January 2001, the VA Office of General Counsel issued an 
opinion addressing claim readjudication under the VCAA.  In 
that opinion, the General Counsel stated that, when a prior 
rating decision is readjudicated under section 7(b) of the 
VCAA, the claim must be readjudicated as if the original 
decision that had denied the claim as not well grounded never 
existed.  Moreover, since the claim is to be readjudicated as 
if the prior decision never existed, in order for the Board 
to exercise appellate jurisdiction there would have to be a 
new notice of disagreement and a timely substantive appeal of 
the new rating decision.  See VAOPGCPREC 3-2001.

In the present case, the June 1999 claim was denied as not 
well grounded and, because the veteran did not perfect an 
appeal within the time period allowed, the decision became 
final after July 14, 1999.  38 C.F.R. § 3.160 (2003).  This 
falls into the period designated by section 7(b) for claims 
that are subject to readjudication under appropriate 
circumstances, such as on the Secretary's own motion.

The March 2001 letter informed the veteran that his case was 
to be "reconsidered" under the VCAA.  The Board construes 
this as notice to the veteran of the Secretary's intent to 
readjudicate the claim under the VCAA.  Nevertheless, the RO 
did not do so.  

As noted above, VAOPGCPREC 3-2001 requires that a new rating 
decision be issued and then the veteran must take the 
necessary steps to submit both a timely notice of 
disagreement and appeal in order to perfect an appeal of a 
claim.  The RO clearly informed the veteran that the prior 
rating decision was no longer effective.  Therefore, because 
the RO initiated action to readjudicate the prior rating 
action under section 7(b), and because such a readjudication 
is still pending, there is no current appeal before the Board 
for adjudication and the case must be dismissed.  

Given that the RO's March 2001 letter is construed as a 
motion by the Secretary for readjudication under section 
7(b), the Board is compelled to dismiss this case and return 
it to the RO for readjudication of the June 1999 claim in 
light of the VCAA and as required under VAOPGCPREC 3-2001.  
(Upon readjudication, the veteran should be informed of the 
need to file a new notice of disagreement should the RO's 
determination be unfavorable.  Id.)  

The Board notes that the RO issued the SOC in October 2001 
based on its identification of the veteran's January 2001 
submission as a notice of disagreement.  Absent the 
procedural problems with the readjudication under section 
7(b) of the VCAA, the January 2001 notice of disagreement 
would not have been timely as it would have been received 
more than one year after the December 1999 notice.  Thus, the 
issue would have become whether the veteran had submitted a 
timely notice of disagreement.  In light of the dismissal of 
the current appeal and the pending readjudication of the 
veteran's original claim, the Board expresses no opinion as 
to the characterization of the January 2001 submission.


ORDER

The case is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



